Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 1 of 29



  UNITED STATES DISTRICT COURT
  FOR THE SOUTHERN DISTRICT OF FLORIDA
  -----------------------------------------------------------------------X

  KEELAI LARA,                                                    CASE NO.: 1:19-cv-23485

          Plaintiff                                                                    COMPLAINT
                                                                             Plaintiff Demand a Trial by Jury
          v.

  BAPTIST HEALTH SOUTH FLORIDA, INC.,
  WEST KENDALL BAPTIST HOSPIAL, INC.,
  BAPTIST HOSPITAL OF MIAMI, INC,
  SOUTH MIAMI HOSPITAL, INC. and
  BERNIE ARCENA, individually and in his official capacity,

           Defendants.
  ----------------------------------------------------------------------X

  Plaintiff, KEELAI LARA, through her counsel, Derek Smith Law Group, PLLC, hereby complains

  of Defendants BAPTIST HEALTH SOUTH FLORIDA, INC., WEST KENDALL BAPTIST

  HOSPITAL, INC., BAPTIST HOSPITAL OF MIAMI, INC, SOUTH MIAMI HOSPITAL, INC.

  and BERNIE ARCENA individually and in his official capacity and alleges as follows:

                                              NATURE OF CASE

  1.   Plaintiff complains pursuant to 42 U.S.C. § 1981 (“§ 1981”), Title VII of the Civil Rights Act

       of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the

       Civil Rights Act of 1991, Pub. L. No. 102-166 ( “Title VII”); Title I of the Americans with

       Disabilities Act of 1990 (Pub. L. 101-336) (“ADA”); the Florida Civil Rights Act of 1992,

       Section 760.10 et seq. ( “FCRA”); and seeks damages to redress the injuries Plaintiff suffered

       as a result of being exposed to sex/gender discrimination, sexual harassment, sexual assault,

       race discrimination, disability discrimination, hostile work environment, retaliation,

       intentional infliction of emotional distress, and unlawful constructive discharge.
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 2 of 29



  2.   This action is to redress Defendants’ unlawful employment practices against Plaintiff,

       including Defendants’ unlawful discrimination and sexual harassment against Plaintiff

       because of her gender and race, and Defendants’ retaliation against Plaintiff for her rejection

       of her supervisor, Director ARCENA’s sexual harassment, all leading to her unlawful

       constructive discharge when she was force to resign out of fear for her life.

                                    JURISDICTION AND VENUE

  3.   This is an action for monetary damages and injunctive relief pursuant to § 1981, Title VII,

       ADA, and Florida law.

  4.   This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343, as

       this action involves federal questions regarding deprivation of Plaintiff’s civil rights under §

       1981, Title VII, and ADA.

  5.   This Court has supplemental jurisdiction over Plaintiff’s related claims arising under state law

       pursuant to 28 U.S.C. §1367(a).

  6.   Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because Defendants were

       located in this judicial district, and a substantial part of the events or omissions giving rise to

       this action, including the unlawful employment practices alleged herein occurred in this

       district.

                                 PROCEDURAL REQUIREMENTS

  7.   Plaintiff has complied with all statutory prerequisites to file this action.

  8.   On or around October 23, 2018, Plaintiff dual filed her charge with the Equal Employment

       Opportunity Commission (“EEOC”), Charge number 210-2019-00415.

  9.   On or around June 25, 2019 Plaintiff received the EEOC’s Right to Sue Letter in reference to

       her EEOC charge.



                                                     2
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 3 of 29



  10. Plaintiff filed this complaint within ninety (90) days of the issuance of the EEOC’s Right to

      Sue letter.

  11. An EEOC filing automatically operates as a dual Florida Commission on Human Relations

      (“FCHR”) filing.

                                             PARTIES

  12. At all material times, Plaintiff KEELAI LARA (hereinafter referred to as “Plaintiff” or

      “LARA”) is an individual Hispanic woman who is a resident of the State of Florida and resides

      in the Miami-Dade County.

  13. After Plaintiff filed her EEOC Charge, she married and legally changed her last name from

      RODRIGUEZ to LARA.

  14. At all material times, Defendant WEST KENDALL BAPTIST HOSPITAL, INC. is a Florida

      Non-Profit Corporation created and authorized under the laws of the State of Florida.

  15. At all material times, Defendant BAPTIST HEALTH SOUTH FLORIDA, INC. is a Florida

      Non-Profit Corporation created and authorized under the laws of the State of Florida.

  16. At all material times, Defendant BAPTIST HOSPITAL OF MIAMI, INC is a Florida Non-

      Profit Corporation created and authorized under the laws of the State of Florida.

  17. At all material times, Defendant SOUTH MIAMI HOSPITAL, INC. is a Florida Non-Profit

      Corporation created and authorized under the laws of the State of Florida.

  18. Defendants BAPTIST HEALTH SOUTH FLORIDA, INC., WEST KENDALL BAPTIST

      HOSPITAL, INC., BAPTIST HOSPITAL OF MIAMI, INC, and SOUTH MIAMI

      HOSPITAL, INC. are collectively, “Defendant” or the “HOSPITAL.”

  19. Defendant HOSPITAL is an employer as defined by all laws under which this action is

      brought and employs the requisite number of employees.



                                                  3
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 4 of 29



  20. At all material times, Defendant BERNIE ARCENA (hereinafter referred to as “ARCENA”

      or “DEFENDANT”), was and is an individual Filipino man believed to reside in the state of

      Florida and live in Miami-Dade County.

  21. At all material times, Defendant ARCENA was and is the Director of Intensive Care Unit

      (“ICU”) for HOSPITAL.

  22. At all material times, ARCENA held supervisory authority over Plaintiff, controlling various

      tangible aspects of her employment, with the power to hire and fire Plaintiff.

  23. Defendants HOSPITAL and ARCENA are herein referred to collectively as “Defendants.”

                                    STATEMENT OF FACTS

  24. In or around November 2013, HOSPITAL hired Plaintiff LARA as a Secretary/Clerk in the

      ICU unit at West Kendall Baptist Hospital. At all material times, as a Secretary, Plaintiff

      scheduled appointments, maintained supplies, admitted patients, administered, and

      maintained patient records, broke down medical charts for record-keeping, and coordinated

      billing.

  25. At all material times, Plaintiff’s Supervisor while working for HOSPITAL was ICU Director,

      ARCENA.

  26. On or about December 22, 2017, while Plaintiff was sitting down at the employee Christmas

      Party, ARCENA sat down next to Plaintiff and grabbed her thigh. He then moved his

      hand up and squeezed her upper thigh and genitalia.

  27. ARCENA’s sexual conduct shocked Plaintiff and made her feel very uncomfortable.

  28. Plaintiff’s co-worker TINA HUGH (hereinafter referred to as “HUGH”) was seated in front

      of Plaintiff, and thus, witnessed ARCENA’s sexual advancement upon Plaintiff.




                                                  4
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 5 of 29



  29. Later that night, ARCENA overheard Plaintiff announce that she was leaving the event.

      ARCENA decide to leave at the same time Plaintiff was leaving and escort Plaintiff to her car,

      although she never requested that he escort her. While leaving, ARCENA told her that he

      needed to disclose something important to her.

  30. ARCENA added, “I want to tell you something, but I’m scared that it can ruin our

      friendship.”

  31. Based on the context of ARCENA’s above statement and his inappropriate and unwanted

      behavior earlier that night, Plaintiff understood that ARCENA wanted to make further sexual

      advances towards her. As such, Plaintiff interrupted ARCENA’s announcement with, “It’s ok,

      you don’t need to tell me anything.” Plaintiff then quickly started her vehicle and left.

  32. Immediately, Plaintiff called her co-worker HUGH to relay how uncomfortable ARCENA’s

      behavior outside made her at the office holiday party.

  33. From that day on, ARCENA began to sexually harass Plaintiff while at work on an

      increasingly severe and pervasive basis.

  34. By way of example, in or around December 2017, ARCENA began calling Plaintiff into his

      office with unnecessary frequency, and he always closed the door as soon as she entered the

      office. By way of example, he would request that she physically come to his office to ask a

      quick question for topics that he would ordinarily ask over the phone.

  35. After each meeting, ARCENA demanded that he hug Plaintiff before she left his office. When

      Plaintiff objected to his requests for physical contact, he would not take Plaintiff’s objections

      for an answer and continued to demand that she hug him.




                                                   5
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 6 of 29



  36. During each embrace, ARCENA did not place his hands on Plaintiff’s back, as one typically

      does in a hug. Instead, he placed them on the front of her ribcage so that he could touch

      the side part of her breasts.

  37. Many times, during these forced embraces, ARCENA would try to fondle Plaintiff’s

      breasts.

  38. Plaintiff understood her continued employment with HOSPITAL was conditioned on keeping

      ARCENA happy, which meant allowing ARCENA to touch her in a sexual manner and make

      unwanted sexual comments to her.

  39. Plaintiff understood that if she didn’t comply with his demands, she would lose her job or

      suffer other adverse work conditions.

  40. ARCENA’s extremely uncomfortable and unwanted sexual advances made Plaintiff

      extremely emotionally distressed, and she was continually afraid of working around

      ARCENA.

  41. Not only did ARCENA’s conduct create a sexually hostile work environment, but this also

      constituted quid pro quo sexual harassment.

  42. On or about January 5, 2018, ARCENA called Plaintiff into his office for the sole purpose of

      having her embrace him.

  43. During the embrace, ARCENA placed his hands on Plaintiff’s buttocks.

  44. Plaintiff immediately pulled away from ARCENA, expressing once again that his level of

      physical contact was unwanted.

  45. ARCENA became increasingly hostile after being rejected by Plaintiff.

  46. Right before Plaintiff left the office, ARCENA approached her a second time and forcibly

      kissed and sucked her neck, leaving large traces of saliva on her neck.



                                                 6
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 7 of 29



  47. Following the above incident, for the rest of the workday, Plaintiff avoided ARCENA’s calls

      as he called requesting that she come to his office again.

  48. While still in shock, Plaintiff tried to avoid ARCENA by telling ARCENA that she could not

      physically meet with him in his office because the unit she was working in was busy or that

      nurses were receiving a new patient admission.

  49. In response to Plaintiff avoiding him, ARCENA called one of Plaintiff’s direct supervisor to

      force her to visit his office so he could subject her to further sexual harassment.

  50. ARCENA’s ongoing sexual harassment interrupted Plaintiff’s workday and affected her

      ability to perform her job duties adequately, on top of causing her severe anxiety and

      psychological distress.

  51. Meanwhile, by this time, two of Plaintiff’s Hispanic co-workers had filed race discrimination

      claims against ARCENA and Upper Management, which consisted of mostly of employees

      of Filipino descent. ARCENA, who was Filipino, was well known to have a history of both

      racial discrimination against Hispanic employees and favoritism towards Filipino employees,

      and in particular, viewing Hispanic female employees as sex objects and acting accordingly.

  52. At all material times, Plaintiff understood that HOSPITAL allowed ARCENA to continue to

      favor Filipino employees and to discriminate and retaliate against Plaintiff’s Hispanic co-

      workers.

  53. Thus, Plaintiff feared that reporting ARCENA to Human Resources would cause both

      ARCENA and Upper Management to retaliate against not only herself, but her mother, who

      works in another department at the same HOSPITAL location. Moreover, she understood that

      if she were to make a complaint against ARCENA, her complaint would be futile.




                                                   7
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 8 of 29



  54. On or about July 9, 2018, ARCENA sexually assaulted Plaintiff at an even greater degree than

      his previous sexual assaults.

  55. ARCENA called Plaintiff into his office, and just as she opened the door to leave, he abruptly

      closed it. Before she could react, ARCENA aggressively groped Plaintiff, grabbing her

      breasts.

  56. During the attack, Plaintiff tried to open the door to escape, but ARCENA stopped her from

      leaving. ARCENA used one hand on her breasts to keep her from leaving and the other

      hand to shut the door.

  57. ARCENA then shoved his hands into Plaintiff’s underwear and groped her buttocks.

  58. Plaintiff then pushed ARCENA away as he tried to kiss and bite her neck, which resulted

      in him licking her ear, again leaving large traces of saliva on her person that she had to

      clean before returning to work.

  59. Plaintiff following this incident, Plaintiff avoided ARCENA at all costs, by ignoring his gaze

      and looking away when she saw him at work.

  60. ARCENA feigned ignorance as to why Plaintiff was so bothered by him, asking her, “Why

      do you look so serious?”

  61. On or about July 20, 2018, ARCENA approached Plaintiff and asked if she was, “Mad at

      him,” to which Plaintiff responded, “yes.” ARCENA asked her why. Plaintiff told him, “You

      know why I am upset.”

  62. ARCENA then asked her if, “You want to come into my office and talk about it.”

  63. Plaintiff refused to go to ACENA’s office, knowing he would take the opportunity to degrade

      further and sexually assault her.




                                                  8
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 9 of 29



  64. On or about July 24, 2018, Plaintiff needed to go to ARCENA’s office to request two days off

      of work. She had no other option but to go to ARCENA to make the official request.

  65. Before Plaintiff could finish her sentence, ARCENA again brought up the topic of Plaintiff’s

      feelings toward him. He asked, “Why are you mad at me?”

  66. Plaintiff then clearly stated she was uncomfortable and disturbed by his sexual assault on her

      two weeks prior. Plaintiff added that she was engaged to be married, with a son at home, and

      had been engaged since before she even began working for HOSPITAL. Plaintiff then tried to

      sway the conversation toward business, requesting the days off she needed.

  67. However, ARCENA ignored Plaintiff’s boundaries and continued to pump her to admit some

      level feeling for him. He kept saying, “No, I think there is more,” implying that she had

      sexual feelings towards him when there was no basis for such implications.

  68. Plaintiff continued to tell ARCENA that she only wanted a professional relationship and that

      she had no desire for any other time of relationship with ARCENA.

  69. ARCENA then scoffed at Plaintiff regarding her time off request and refused to grant her

      request.

  70. Plaintiff knew if she played the ARCENA’s sick game by providing sexual favors or by

      continuing to allow him to sexually assault her, that life working for HOSPITAL would be

      easier and she could be able to modify her schedule as needed.

  71. Later that afternoon, Plaintiff saw ARCENA again in the hopes that he would be attentive to

      her reasonable request. She reminded him about the two days she needed off.

  72. ARCENA kept Plaintiff in his office for two hours, going back and forth on his answer as to

      whether Plaintiff would be given the time off or not. He claimed over and over that, “I will

      get in trouble,” for granting her the two days.



                                                  9
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 10 of 29



  73. Notably, Plaintiff was a part-time secretary at HOSPITAL who already only worked two days

      a week, so it is reasonable to assume there were other employees who would cover her shift

      so as not to place a burden on the unit.

  74. Plaintiff reminded ARCENA, “You are the boss,” so there should not be any reason for him

      to be in trouble with if he granted her request. ARCENA vaguely replied to her, “People will

      notice and get mad,” failing to state who the “people” were.

  75. Plaintiff understood that ARCENA kept Plaintiff in his office for two hours because he hoped

      that he would break her will and provide sexual favors for him in exchange for providing the

      two days off from work. However, Plaintiff continued to reject ARCENA’s sexual advances

      during this meeting.

  76. Defendant ARCENA retaliated against Plaintiff for rejecting his sexual advances.

  77. The longer ARCENA kept Plaintiff in his office for such a simple discussion, the clearer his

      ulterior motives became. His motives were to force Plaintiff to provide sexual favors for him.

  78. By way of example, ARCENA asked Plaintiff with, “What are you going to do to convince

      me to give you those days off? Maybe if you put down your hair it will convince me.”

  79. ARCENA discriminated against Plaintiff on the basis of her sex, implying that in order for

      her request to be granted, she need to look sexier for him at the workplace in order to please

      him.

  80. Knowing no other way to change ARCENA’s mind, Plaintiff untired her hair, letting it down

      in hopes that it would be sexually pleasing to ARCENA and that he would grant her request.

      Once she let her hair down, ARCENA granted her request for time off.

  81. After ARCENA agreed to Plaintiff's request for time off, he still wanted more from Plaintiff

      and asked her, “What are you going to do for me now that I gave you the days off?”



                                                 10
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 11 of 29



  82. Hearing the above and afraid ARCENA would sexually assault her again, Plaintiff began to

      thank ARCENA and she stood up to leave his office. But while Plaintiff began to say how

      thankful she was for him allowing her time off, ARCENA grabbed her face with his hands

      and painfully kissed her on her lips. Plaintiff’s eyes began to tear up out of humiliation,

      shock and fear.

  83. ARCENA then demanded Plaintiff to look him in the face. ARCENA said, “It was just a

      joke, I'm sorry. Do you forgive me?”

  84. ARCENA forced Plaintiff to say that she forgave him before she could finally leave his office.

  85. Soon after Plaintiff returned to her desk, her co-workers, two nurses SUSANA CARO and

      AYESHA PACHECO, saw her in distress and asked what happened. Plaintiff fled to an empty

      patient room, began crying again, and told them about ARCENA sexually assaulting her.

  86. On or about July 27, 2018, Plaintiff made an appointment with the HOSPITAL’s Chief

      Nursing Officer and Human Resources to make an official report ARCENA’s sexual assault,

      sexual harassment, and gender discrimination.

  87. On or about July 28, 2018, HOSPITAL’s Human Resources Directors informed Plaintiff that

      they had put ARCENA on administrative leave during what would become an investigation

      into her complaints.

  88. Soon after Plaintiff began medical treatment for Plaintiff severe anxiety and extreme

      emotional distress caused by ARCENA.

  89. At all material times, Plaintiff was disabled according to medical professionals, due to her

      anxiety and extreme emotional distress caused by ARCENA.

  90. Since ARCENA’s placement on administrative leave, ARCENA stalked Plaintiff on the

      internet. Plaintiff also learned that ARCENA told employees at HOSPITAL that



                                                 11
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 12 of 29



      Plaintiff is “evil” and she is the reason he was terminated. ARCENA disseminated this

      information about Plaintiff so that other employees at HOSPITAL would retaliate

      against Plaintiff for engaging in protected activity.

  91. Since ARCENA’s placement on administrative leave, Plaintiff received threats to her safety

      from individuals within ARCENA’s social circle that worked for HOSPITAL.

  92. Because of ARCENA’s aggressive and retaliatory conduct, Plaintiff requested HOSPITAL

      provide her with ARCENA’s home address so she could file a restraining order against him.

      However, HOSPITAL refused to give Plaintiff the necessary information.

  93. Because of the above, Plaintiff requested that she be moved to another unit or another hospital

      location. HOSPITAL responded, in an annoyed tone, saying that, “We can’t promise

      anything.”

  94. As HOSPITAL failed to provide adequate assurances that HOSPITAL was working to provide

      Plaintiff with a safe and retaliation-free work environment, Plaintiff continued to fear for her

      safety at the workplace and her emotional distress continued to grow.

  95. At no time did Defendant HOSPITAL initiate the interactive process to identify a reasonable

      accommodation for Plaintiff’s known disability, instead they ignored her request.

  96. At all material times, Defendant HOSPITAL ignored Plaintiff’s requests for a reasonable

      accommodation.

  97. On or about August 14, 2018, HOSPITAL’s inaction forced Plaintiff to resign from work.

  98. In her resignation letter dated August 14, 2018 to HOSPITAL, Plaintiff explains that the

      actions of ARCENA and HOSPITAL made her, “Feel it is no longer safe to resume

      employment with your organization,” and that she was suffering from, “severe anxiety along




                                                  12
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 13 of 29



      with PTSD like symptoms with or without [ARCENA] being,” at the workplace, and her

      feeling “immensely uncomfortable” at the workplace due to the retaliation by her coworkers.

  99. Plaintiff notes in her resignation letter dated August 14, 2018 that, “the stress related to this

      situation has ultimately forced me to resign and not return to these intolerable working

      conditions and retaliatory atmosphere.”

  100.At all material times, Plaintiff was a qualified individual whose job performance was

      satisfactory before she became a victim of discrimination in the workplace, which lead to her

      extreme emotional distress and medical conditions.

  101.The above are just some of the examples of unlawful discrimination and retaliation to which

      the Defendants subjected Plaintiff on an ongoing continuous basis.

  102.Defendant ARCENA subjected Plaintiff to ongoing sexual harassment and gender

      discrimination because she was a Hispanic woman, and retaliated against her when she refused

      his sexual advances, together to create a hostile environment

  103.As a result of Defendants’ continued harassment of Plaintiff, she suffered, and will continue

      to suffer, numerous injuries including physical, economic, and emotional damages.

  104.Plaintiff alleges that, at all material times, that Defendant HOSPITAL knew or should have

      known of ARCENA sexually assaulting and discriminating against Plaintiff.

  105.Plaintiff alleges that, at all material times, that Defendant HOSPITAL was grossly negligent

      in supervising ARCENA and training employees in anti-discrimination employment practices.

  106.Plaintiff claims that Defendants discriminated against and terminated Plaintiff because of her

      race, sex/ gender, disability, and because she complained or opposed the unlawful conduct of

      Defendants related to the above protected classes.




                                                   13
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 14 of 29



  107.As a result of Defendants’ above actions, Plaintiff felt extremely humiliated, degraded,

      victimized, embarrassed, and emotionally distressed.

  108.As a result of Defendants’ discriminatory and intolerable treatment of Plaintiff, Plaintiff

      suffers from high stress, anxiety, depression, PTSD, and other symptoms in addition to

      physical ailments.

  109.As a direct and proximate result of Defendant ARCENA's conduct, Plaintiff has been injured

      and suffered severe psychological and emotional injuries including degradation, humiliation,

      mental anguish, loss of the capacity for the enjoyment of life, loss of dignity, and other

      nonpecuniary and intangible injuries.

  110.Plaintiff further claims aggravation, activation, and/or exacerbation of any preexisting

      condition.

  111.Plaintiff has also suffered future pecuniary losses, emotional pain, suffering, inconvenience,

      loss of enjoyment of life, and other non-pecuniary losses.

  112.As Defendants’ conduct has been malicious, reckless, willful, outrageous, and conducted with

      full knowledge of the law, Plaintiff demands punitive damages against Defendants.

  113.At all times material, Defendant ARCENA was an employee, servant and/or agent of

      Defendant HOSPITAL and at all times material was acting within the course and scope of his

      employment.

  114.Therefore, Defendant HOSPITAL is vicariously liable for the tortious acts committed by

      Defendant ARCENA as set forth in the above paragraphs.

  115.Plaintiff claims a continuous practice of discrimination and claims a continuing violations and

      makes all claims herein under the continuing violations doctrine.




                                                  14
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 15 of 29



  116.Plaintiff further claims constructive and/or actual discharge to the extent Plaintiff is terminated

      from Plaintiff ‘s position as a result of the unlawful discrimination and retaliation.

  117.Plaintiff claims unlawful constructive and/or unlawful actual discharge and also seeks

      reinstatement.

  118.Plaintiff claims alternatively (in the event Defendant Claims so or that the Court determines)

      that Plaintiff is an Independent Contractor, and Plaintiff makes all applicable claims for the

      above conduct and facts under the applicable law pertaining to Independent Contractors.


                         COUNT I: DISCRIMINATION UNDER TITLE VII
                            [AGAINST DEFENDANT HOSPITAL]
  119.Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

      24 to 117.

  120.Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2. [Section 703]

      states in relevant part as follows:

         (a) Employer Practices; it shall be an unlawful employment practice for an
         employer - (1) to fail or refuse to hire or to discharge any individual, or otherwise
         to discriminate against any individual with respect to her/his compensation, terms,
         conditions, or privileges of employment, because of such individual’s race, color,
         religion, sex, or national origin.

  121.The Defendant’s constructive discharge and harassment of Plaintiff was, in whole or in part

      because she was a Hispanic woman.

  122.Defendant showed preferential treatment to Filipino and Asian employees and discriminated

      against employees that were Hispanic in the ICU Department.

  123.Defendant failed to remedy work conditions that the Hispanic employees that complained of

      and allowed the unlawful discrimination towards Hispanic employees to continue.




                                                    15
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 16 of 29



  124.Knowing that HOSPITAL allowed him to discriminate against Hispanics, Defendant

      ARCENA—who is Filipino and Asian man— targeted Plaintiff because she is a member of

      the Hispanic race.

  125. Over a period of eight months, Defendant ARCENA—who was the Director of the ICU and

      Plaintiff’s supervisor—sexually harassed and sexually assaulted Plaintiff on countless

      occasions, including Defendant ARCENA conditioning Plaintiff’s employee benefits and

      continued employment on satisfaction of his sexual demands.

  126. Defendant ARCENA targeted Plaintiff to degrading a humiliating unlawful treatment because

      he wanted to assert dominance over her as a Hispanic woman.

  127.Throughout 2017 and 2018, Defendant engaged in discriminatory practices which resulted in

      Plaintiff being subjected to a discriminatory hostile work environment in violation of Title VII

      of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., as amended.

  128.Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et seq.,

      by discriminating against Plaintiff because of her sex/gender, and race.

  WHEREFORE, the Plaintiff requests that judgment be entered against the Defendant HOSPITAL

  for damages, including compensatory, consequential, punitive damages if subsequently permitted

  by this Court, and all equitable relief, in addition to all litigation expenses and costs, including

  attorneys' fees and any other lawful and equitable relief this Court deems to be just and proper.


                         COUNT II: RETALIATION UNDER TITLE VII
                            [AGAINST DEFENDANT HOSPITAL]

  129.Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

      30 to 117.




                                                   16
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 17 of 29



  130.Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that it

      shall be unlawful employment practice for an employer:

         “(1) to . . . discriminate against any of his employees . . . because [s]he has opposed
         any practice made an unlawful employment practice by this subchapter, or because
         [s]he has made a charge, testified, assisted or participated in any manner in an
         investigation, proceeding, or hearing under this subchapter.”

  131.The Defendant has discriminated against and harassed the Plaintiff in the terms and conditions

      of her employment, and has denied the Plaintiff continued employment in retaliation for her

      lawfully having engaged in statutorily protected activity and as a result of her complaints of

      discrimination.

  132. Over a period of eight months, Defendant ARCENA—who was the Director of the ICU and

      Plaintiff’s supervisor—sexually harassed and sexually assaulted Plaintiff on countless

      occasions. Defendant ARCENA conditioned Plaintiff’s employee benefits and continued

      employment on satisfaction of his sexual demands.

  133. At all material times, Plaintiff opposed and complained of Defendant ARCENA’s unlawful

      conduct.

  134.After Plaintiff opposed and complained of Defendant ARCENA’s unlawful conduct,

      Defendants forced Plaintiff to resign was, in whole or in part, in retaliation for her complaints

      and opposition to unlawful discrimination in the workplace.

  135.The Defendants have discriminated against and harassed the Plaintiff in the terms and

      conditions of her employment and has denied the Plaintiff the ability to have continued

      employment in retaliation for her lawfully having engaged in statutorily protected activity and

      as a result of her complaints of discrimination.




                                                   17
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 18 of 29



  136.Defendant engaged in unlawful employment practice prohibited by 42 U.S.C. §2000e et seq.

      by retaliating against Plaintiff with respect to the terms, conditions or privilege of employment

      because of her opposition to the unlawful employment practices of Defendant.

  WHEREFORE, the Plaintiff requests that judgment be entered against the Defendant HOSPITAL

  for damages, including reinstatement, compensatory, consequential, punitive damages if

  subsequently permitted by this Court, and all equitable relief, in addition to all litigation expenses

  and costs, including attorneys' fees and any other lawful and equitable relief this Court deems to

  be just and proper.

                COUNT III: DISCRIMINATION UNDER 42 U.S.C. Section 1981
                             [AGAINST ALL DEFENDANTS]

  137.Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

      24 to 117.

  138.42 USC Section 1981 states in relevant part as follows:

         (a) Statement of equal rights All persons within the jurisdiction of the United States
         shall have the same right in every State and Territory to make and enforce contracts,
         to sue, be parties, give evidence, and to the full and equal benefit of all laws and
         proceedings for the security of persons and property as is enjoyed by white citizens,
         and shall be subject to like punishment, pains, penalties, taxes, licenses, and
         exactions of every kind, and to no other. (b) “Make and enforce contracts” defined
         For purposes of this section, the term “make and enforce contracts” includes the
         making, performance, modification, and termination of contracts, and the
         enjoyment of all benefits, privileges, terms, and conditions of the contractual
         relationship. 42 U.S.C.A. § 1981.

  139.Defendants showed preferential treatment to Filipino and Asian employees and discriminated

      against employees that were Hispanic in the ICU Department.

  140.Hispanic employees complained of racial discrimination in the workplace, especially

      discrimination by Defendant ARCENA—who was Filipino and Asian.



                                                   18
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 19 of 29



  141.Defendants failed to remedy work conditions that the Hispanic employees that complained of

      and allowed the unlawful discrimination towards Hispanic employees to continue.

  142.Knowing that HOSPITAL allowed him to discriminate against Hispanics, Defendant

      ARCENA targeted Plaintiff because she is a member of the Hispanic race.

  143.Plaintiff, as a member of the Hispanic race, was discriminated against by Defendants because

      of race as provided under 42 USC Section 1981 and has suffered damages as set forth herein.

  WHEREFORE, the Plaintiff requests that judgment be entered against the Defendants for

  damages, including reinstatement, compensatory, consequential, punitive damages if subsequently

  permitted by this Court, and all equitable relief, in addition to all litigation expenses and costs,

  including attorneys' fees and any other lawful and equitable relief this Court deems to be just and

  proper.

                    COUNT IV: RETALIATION UNDER 42 U.S.C. Section 1981
                              [AGAINST ALL DEFENDANTS]

  144.Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

      30 to 117.

  145.42 USC Section 1981 states in relevant part as follows:

            (a) Statement of equal rights All persons within the jurisdiction of the United States
            shall have the same right in every State and Territory to make and enforce contracts,
            to sue, be parties, give evidence, and to the full and equal benefit of all laws and
            proceedings for the security of persons and property as is enjoyed by white citizens,
            and shall be subject to like punishment, pains, penalties, taxes, licenses, and
            exactions of every kind, and to no other. (b) “Make and enforce contracts” defined
            For purposes of this section, the term “make and enforce contracts” includes the
            making, performance, modification, and termination of contracts, and the
            enjoyment of all benefits, privileges, terms, and conditions of the contractual
            relationship. 42 U.S.C.A. § 1981.

  146.Defendants showed preferential treatment to Filipino and Asian employees and discriminated

      against employees that were Hispanic in the ICU Department.

                                                     19
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 20 of 29



  147.Defendants failed to remedy work conditions that the Hispanic employees that complained of

      and allowed the unlawful discrimination towards Hispanic employees to continue.

  148.Knowing that HOSPITAL allowed him to discriminate against Hispanics, Defendant

      ARCENA—who is Filipino and Asian man— targeted Plaintiff because she is a member of

      the Hispanic race.

  149. Plaintiff was forced to resign out of fear for her life because of Defendant ARCENA’s

      continued retaliation and threats by other Filipino employees of HOSPITAL after the

      employees learned that Plaintiff was the reason Defendant ARCENA was on administrative

      leave.

  150.Plaintiff, as a member of the Hispanic race, was retaliated against and threatened by

      Defendants and Defendants’ employees because of her race as provided under 42 USC Section

      1981.

  151.Plaintiff claims unlawful retaliation under 42 U.S.C. 1981 for opposition to Defendants'

      unlawful employment practices and has suffered damages as set forth herein.

  WHEREFORE, the Plaintiff requests that judgment be entered against the Defendants for

  damages, including reinstatement, compensatory, consequential, punitive damages if subsequently

  permitted by this Court, and all equitable relief, in addition to all litigation expenses and costs,

  including attorneys' fees and any other lawful and equitable relief this Court deems to be just and

  proper.

                           COUNT V: DISCRIMINATION UNDER FCRA
                               [AGAINST ALL DEFENDANTS]

  152.Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

      24 to 117.

  153.At all times relevant to this action, Plaintiff was and is a Hispanic woman.


                                                   20
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 21 of 29



  154. Plaintiff suffered as a result of being exposed to sex/gender discrimination, sexual harassment,

      sexual assault, race discrimination, disability discrimination, hostile work environment,

      retaliation, and unlawful constructive discharge.

  155. Over a period of eight months, Plaintiff’s supervisor, Defendant ARCENA sexually harassed

      and sexually assaulted Plaintiff on countless occasions, including Defendant ARCENA

      conditioning Plaintiff’s employee benefits and continued employment on satisfaction of his

      sexual demands.

  156. Defendant ARCENA targeted Plaintiff to degrading a humiliating unlawful treatment because

      he wanted to assert dominance over her as a Hispanic woman.

  157. Due to Defendant ARCENA’s sexual harassment and threats by other Filipino employees of

      HOSPITAL, Plaintiff was forced to resign out of fear for her life.

  158.Defendants are prohibited under the FCRA from discriminating against Plaintiff because of

      her sex/gender, disability discrimination, and race with regard to discharge, employee

      compensation, and other terms, conditions, and privileges of employment.

  159.Defendant violated the FCRA by unlawfully discharging and discriminating against Plaintiff

      based her sex and race and her emotional distress, including her anxiety and PTSD, in which

      the Defendants were fully aware of.

  160.At all material times, Plaintiff was a qualified individual who’s job performance was

      satisfactory before she became a victim of discrimination in the workplace, which lead to her

      extreme emotional distress and medical conditions that include her suffering from, “severe

      anxiety along with PTSD like symptoms with or without [ARCENA] being,” at the workplace,

      and her feeling “immensely uncomfortable” at the workplace.




                                                   21
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 22 of 29



  161.Plaintiff notes in her resignation letter dated August 14, 2018 that, “the stress related to this

      situation has ultimately forced me to resign and not return to these intolerable working

      conditions and retaliatory atmosphere.”

  162.Defendant HOSPITAL violated the sections cited herein by failing to consider Plaintiff’s

      requests for a reasonable accommodation, as well as discharging, creating and maintaining

      discriminatory working conditions, and otherwise discriminating and retaliating against the

      Plaintiff because of her disability and for having complained of discrimination.

  163.Defendant HOSPITAL violated Plaintiff’s rights under the FCRA by (i) discriminating against

      Plaintiff regarding the conditions and privileges of employment because of her disability, (ii)

      forcing Plaintiff to resign because of her disability, (iii) failing to consider Plaintiff’s requests

      for a reasonable accommodation, and (iv) because Defendant HOSPITAL failed to initiate

      such discussions.

  164. Plaintiff has been damaged by the illegal conduct of Defendant.

  WHEREFORE, the Plaintiff requests that judgment be entered against the Defendants for

  damages, including reinstatement, compensatory, consequential, punitive damages if subsequently

  permitted by this Court, and all equitable relief, in addition to all litigation expenses and costs,

  including attorneys' fees and any other lawful and equitable relief this Court deems to be just and

  proper.

                           COUNT VI: RETALIATION UNDER FCRA
                              [AGAINST ALL DEFENDANTS]

  165.Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

      30 to 117.

  166. Over a period of eight months, Plaintiff’s supervisor, Defendant ARCENA sexually harassed

      and sexually assaulted Plaintiff on countless occasions. Defendant ARCENA conditioned


                                                    22
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 23 of 29



       Plaintiff’s employee benefits and continued employment on satisfaction of his sexual

       demands.

  167. At all material times, Plaintiff opposed and complained of Defendant ARCENA’s unlawful

       conduct.

  168.After Plaintiff opposed and complained of Defendant ARCENA’s unlawful conduct,

       Defendants forced Plaintiff to resign was, in whole or in part, in retaliation for her complaints

       and opposition to unlawful discrimination in the workplace.

  169.The Defendants have discriminated against and harassed the Plaintiff in the terms and

       conditions of her employment and has denied the Plaintiff the ability to have continued

       employment in retaliation for her lawfully having engaged in statutorily protected activity and

       as a result of her complaints of discrimination.

  170. Plaintiff was forced to resign out of fear for her life because of Defendant ARCENA’s sexual

       harassment and threats by other Filipino employees of HOSPITAL after the employees learned

       that Plaintiff was the reason Defendant ARCENA was on administrative leave.

  WHEREFORE, the Plaintiff requests that judgment be entered against the Defendants for

  damages, including reinstatement, compensatory, consequential, punitive damages if subsequently

  permitted by this Court, and all equitable relief, in addition to all litigation expenses and costs,

  including attorneys' fees and any other lawful and equitable relief this Court deems to be just and

  proper.


            COUNT VII: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                           [AGAINST DEFENDANT ARCENA]

171.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

       24 to 110.



                                                    23
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 24 of 29



172.   Over a period of eight months, Defendant ARCENA sexually assaulted Plaintiff on countless

       occasions.

173.   Without privilege or consent, Defendant ARCENA intentionally caused offensive and harmful

       contacts with Plaintiff’s person by removing Plaintiff’s clothing, holding Plaintiff down, and

       forcibly touching Plaintiff’s vagina and buttocks.

174.   In forcibly touching Plaintiff, Defendant ARCENA intentionally caused or acted with a

       reckless disregard of causing Plaintiff to suffer severe mental anguish and suffering.

175.   Defendant ARCENA’s conduct and actions in forcibly kissing, groping, holding, and touching

       Plaintiff went beyond all possible bounds of decency and was shocking, atrocious and utterly

       intolerable in a civilized society.

176.   Defendant ARCENA’s actions described in the above paragraphs was intentional, extreme,

       and outrageous.

177.   As direct and proximate consequences of Defendant ARCENA’s conduct, Plaintiff has been

       injured and suffered severe psychological and emotional injuries including degradation,

       humiliation, mental anguish, loss of the capacity for the enjoyment of life, loss of dignity, and

       other nonpecuniary and intangible injuries that have required, or will require in the future,

       medical and psychological treatment.

  WHEREFORE, Plaintiff respectively demands judgment against Defendant ARCENA for money

  damages in excess of $15,000, costs, and such other and further relief as the Court may deem just

  and proper.

                                 COUNT VIII: SEXUAL BATTERY
                                [AGAINST DEFENDANT ARCENA]

178.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

       24 to 84.


                                                    24
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 25 of 29



179.      Over a period of eight months, Defendant ARCENA sexually assaulted Plaintiff on countless

          occasions.

180.      Without privilege or consent, Defendant ARCENA intentionally caused offensive and harmful

          contacts with Plaintiff’s person by removing Plaintiff’s clothing, holding Plaintiff down, and

          forcibly touching Plaintiff’s vagina and buttocks.

181.      Defendant ARCENA acted with the intent to cause the foregoing offensive and harmful

          contacts, against Plaintiff’s will and despite her protests and physical resistance.

182.      As the direct and proximate result of Defendant ACERA’s offensive and harmful contacts,

          Plaintiff has suffered injuries, damages, and losses – including, without limitation, past and

          future physical injury, pain, and suffering; past and future emotional and mental distress, pain,

          and suffering; past and future harm to Plaintiff’s education and its opportunities and benefits;

          impaired earnings capacity, past and future; and past and future losses of the enjoyment of

          life.

WHEREFORE, Plaintiff respectively demands judgment against Defendant ARCENA for money

damages in excess of $15,000, costs, and such other and further relief as the Court may deem just and

proper.

                                      COUNT IX – ASSAULT
                                 [AGAINST DEFENDANT ARCENA]

183.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

          24 to 84.

184.      Before and during the course of forcibly kissing, embracing, holding, and groping Plaintiff,

          Defendant ARCENA intentionally threatened immediate harmful contacts with Plaintiff’s

          person by use of his hands, arms and other body parts.

185.      Defendant ARCENA intentionally caused or acted with a reckless disregard of causing


                                                       25
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 26 of 29



          Plaintiff to fear that such threatened contacts put her in imminent peril and that, in light of his

          size, strength and surroundings, Defendant had the present ability to carry them out.

186.      Plaintiff readily apprehended these threatened contacts, which created a well-founded fear that

          sexual and other violence to her person was about to take place.

187.      As the direct and proximate result of Defendant ARCENA’s threatened contacts, Plaintiff has

          suffered injuries, damages, and losses – including, without limitation, past and future physical

          injury, pain, and suffering; past and future emotional and mental distress, pain, and suffering;

          past and future harm to Plaintiff’s education and its opportunities and benefits; impaired

          earnings capacity, past and future; and past and future losses of the enjoyment of life.

WHEREFORE, Plaintiff respectively demands judgment against Defendant ARCENA for money

damages in excess of $15,000, costs, and such other and further relief as the Court may deem just and

proper.

                                COUNT X – FALSE IMPRISONMENT
                                 [AGAINST DEFENDANT ARCENA]

188.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

          32 to 83.

189.      Without privilege or authority, Defendant ARCENA intentionally and physically restrained

          and confined Plaintiff by use of his hands, arms and other body parts for the purpose of and

          with the knowledge that his actions would result in Plaintiff being confined and restrained in,

          among other places, his office at HOSPITAL.

190.      Defendant ARCENA acted with the intent to restrain and deprive Plaintiff of her liberty,

          against Plaintiff’s will and despite her protests and physical resistance.

191.      Throughout Defendant ARCENA’s restraint and confinement of her person, Plaintiff had no

          reasonable means or avenue of escape.

                                                       26
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 27 of 29



192.      Plaintiff in no way consented to being so restrained or confined by Defendant ARCENA.

193.      Defendant ARCENA’s acts of restraining and confining Plaintiff were wholly without

          authority and completely unreasonable in light of the foregoing facts and circumstances.

194.      As the direct and proximate result of Defendant ARCENA’s unlawful restraint and deprivation

          of her liberty, Plaintiff has suffered injuries, damages, and losses – including, without

          limitation, past and future physical injury, pain, and suffering; past and future emotional and

          mental distress, pain, and suffering; past and future harm to Plaintiff’s education and its

          opportunities and benefits; impaired earnings capacity, past and future; and past and future

          losses of the enjoyment of life.

WHEREFORE, Plaintiff respectively demands judgment against Defendant ARCENA for money

damages in excess of $15,000, costs, and such other and further relief as the Court may deem just and

proper.

                               COUNT XI: DISCRIMINATION UNDER
                             THE AMERICANS WITH DISABILITIES ACT
                                [AGAINST DEFENDANT HOSPITAL]

195.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

          86 to 110.

196.      Plaintiff claims Defendant HOSPITAL violated Title I of the Americans with Disabilities Act

          of 1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the

          United States Code, beginning at section 12101.

197.      SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered entity shall

          discriminate against a qualified individual with a disability because of the disability of such

          individual in regard to job application procedures, the hiring, advancement, or discharge of




                                                       27
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 28 of 29



       employees, employee compensation, job training, and other terms, conditions, and privileges

       of employment.”

198.   At all material times, Plaintiff was a qualified individual who’s job performance was

       satisfactory before she became a victim of discrimination in the workplace, which lead to her

       extreme emotional distress and medical conditions that include her suffering from, “severe

       anxiety along with PTSD like symptoms with or without [ARCENA] being,” at the workplace,

       and her feeling “immensely uncomfortable” at the workplace.

199.   Plaintiff notes in her resignation letter dated August 14, 2018 that, “the stress related to this

       situation has ultimately forced me to resign and not return to these intolerable working

       conditions and retaliatory atmosphere.”

200.   Defendant HOSPITAL violated the sections cited herein by failing to consider Plaintiff’s

       requests for a reasonable accommodation, as well as discharging, creating and maintaining

       discriminatory working conditions, and otherwise discriminating and retaliating against the

       Plaintiff because of her disability and for having complained of discrimination.

201.   29 C.F.R. § 1630.2(o)(3) and (4) explains the term “Reasonable Accommodations” stating:

          (3) To determine the appropriate reasonable accommodation it may be necessary
          for the covered entity to initiate an informal, interactive process with the individual
          with a disability in need of the accommodation. This process should identify the
          precise limitations resulting from the disability and potential reasonable
          accommodations that could overcome those limitations.

          (4) A covered entity is required, absent undue hardship, to provide a reasonable
          accommodation to an otherwise qualified individual who meets the definition of
          disability under the “actual disability” prong ( paragraph (g)(1)(i) of this section),
          or “record of” prong ( paragraph (g)(1)(ii) of this section)…


202.   Defendant HOSPITAL violated Plaintiff’s rights under the ADA by (i) discriminating against

       Plaintiff regarding the conditions and privileges of employment because of her disability, (ii)

       forcing Plaintiff to resign because of her disability, (iii) failing to consider Plaintiff’s requests

                                                     28
Case 1:19-cv-23485-FAM Document 1 Entered on FLSD Docket 08/20/2019 Page 29 of 29



       for a reasonable accommodation, and (iv) because Defendant HOSPITAL failed to initiate

       such discussions.

  WHEREFORE, the Plaintiff requests that judgment be entered against the Defendants for

  damages, including reinstatement, compensatory, consequential, punitive damages if subsequently

  permitted by this Court, and all equitable relief, in addition to all litigation expenses and costs,

  including attorneys' fees and any other lawful and equitable relief this Court deems to be just and

  proper.

                                              JURY DEMAND

  Plaintiff requests a jury trial on all issues to be tried.

  Dated: Miami, Florida
         August 20, 2019



                                                               Respectfully submitted,

                                                               DEREK SMITH LAW GROUP, PLLC
                                                               Attorneys for Plaintiff



                                                               Kelly O’Connell, Esq.
                                                               Fla Bar No.: 0119312
                                                               Kelly@dereksmithlaw.com
                                                               701 Brickell Avenue, Suite 1310
                                                               Miami, FL 33131
                                                               Tel: (305) 946-1884




                                                       29
